Citation Nr: 1522788	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-18 592A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disorder to include asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1961 to July 1965.  The Veteran had additional active duty with the Army Reserve and the Wisconsin Army Reserve National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the St. Paul, Minnesota, Regional Office (RO) which, in pertinent part, denied service connection for asthma.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDING OF FACT

In a May 2015 written statement, the accredited representative expressly withdrew the Veteran's substantive appeal from the denial of service connection for a respiratory disorder to include asthma.  


CONCLUSION OF LAW

The issue of service connection for service connection for a respiratory disorder to include asthma has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 2015 written statement, the accredited representative expressly withdrew the Veteran's substantive appeal from the denial of service connection for a respiratory disorder to include asthma.  

A veteran or his accredited representative may withdraw the veteran's substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the accredited representative effectively withdrew the Veteran's substantive appeal from the denial of service connection for both a respiratory disorder to include asthma.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The issue of service connection for a respiratory disorder to include asthma is dismissed.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


